CYIOS Corporation 1300 Pennsylvania Avenue, Suite 700 Washington, DC20004 June 25, 2009 Securities and Exchange Commission treet NE Washington, D.C.20549-7010 Attn: William H. Thompson, Branch Chief Division of Corporation Finance Re: CYIOS Corporation Form 10-KSB for Fiscal Year Ended December 31, 2007, filed March 31, 2008 Form 10-QSB for Fiscal Quarter Ended March 31, 2008, filed May 14, 2008 Form 10-Q for Fiscal Quarter Ended June 30, 2008, filed August 14, 2008 Form 10-Q for Fiscal Quarter Ended March 31, 2009, filed May 14, 2009 File No. 0-27243 Dear Mr. Thompson: Thank you for your comment letter dated May 28, 2009 (the “Comment Letter”), with respect to the above-captioned Annual Report on Form 10-KSB for the fiscal year ended December 31, 2007 (the “Form 10-KSB”), the Form 10-QSB for the period ended March 31, 2008 (the “Form 10-QSB”), the Form 10-Q for the period ended June 30, 2008 (the “Form 10-Q”) and the Form 10-Q for the period ended March 31, 2009 (the Form “10-Q”).We are prepared to file our amended Form 10-KSB/A for the year ended December 31, 2007 and the forms 10-Q/A for the quarters ended March 31, 2008, June 30, 2008, September 30, 2008 and March 31, 2009 of CYIOS Corporation (the “Company”) which incorporate the responses to your comments, but we first wanted to send marked copies of the amendments and disclosures to the Commission for review. The responses to your comments are numbered to match the comments provided in the comment letter and begin on the following pages: 1 Securities and Exchange Commission June 25, 2009 Form 10-KSB for Fiscal Year Ended December 31, 2007 Note H—Stock Options and Warrants 1. We reviewed your response to comment three in our letter dated November 4, 2008 and the proposed revisions to your disclosures.Please address the following items: Response 1: We revised our disclosures to provide a description of vesting to include that all options were vested immediately upon grant; we included the weighted average exercise price per share for options outstanding at the beginning and end of the year; we provided a description of the method used during the year to calculate the fair value of shares vested during the year; we disclosed the amount of cash received from the exercise of share options and similar instruments granted under share-based payment arrangements and the tax benefits realized.We revised Form 10-KSB to reflect these changes. Form 10-Q for the Fiscal Quarter Ended March 31, 2008 Exhibits 31.1 and 31.2 2.We reviewed your response to comment five in our letter dated November 4, 2008 and your proposed revised certifications.On the signature line of the certifications, please ensure you type the name of the Chief Executive Officer and Principal Financial Officer after the “/s/”.Please also ensure you make this change on all future filings. Response 2: We have made the revisions to the 10-KSB, 10-QSB, and 10-Qs and will make sure to correct this in all future filings. Consolidated Statements of Cash Flows, page 4 3. We reviewed your response to comment three in our letter dated August 7, 2008 and note that the proposed Form 10-Q/A for the quarter ended March 31, 2008 excludes the statements for cash flows.Please ensure your amended filing includes this statement. Response 3: The Statement of Cash Flows was omitted in error and is now included with the proposed Form 10-Q/A for the quarter ended March 31, 2008. Item 2. Management’s Discussion and Analysis, Page 15 4. In future filings on Form 10-Q, please revise Management’s Discussion and Analysis to ensure that you provide a discussion of your results of operations for both current quarter and the year-to-date periods. Response 4: We will ensure that future filings will included a discussion of our results of operations for both current quarter and the year-to-dated periods. 2 Securities and Exchange Commission June 25, 2009 5. We reviewed your response to comment seven in our letter dated November 4, 2008 and the proposed revisions to your disclosures.Please revise the conclusions of your principal executive officer and principal financial officer regarding the effectiveness of you disclosure controls and procedures in your proposed Form 10-Q/A to either say that your CEO and CFO have concluded that as of the end of the period covered by the report your disclosure controls and procedures are effective at the reasonable assurance level to ensure that information required to be disclosed in your reports is recorded, processed, summarized, and reported within the time periods specified in the Commission’s rules and forms and that such information is accumulated and communicated to your CEO and CFO within the time periods specified in the Commission’s rules and forms or simply say that as of the end of the period covered by the report your CEO and CFO have concluded that your disclosure controls and procedures are effective at the reasonable assurance level.If you provide a definition of the rules in the conclusion, you must include the full definition.Please similarly revise the proposed Form 10-Q/A for the fiscal quarter ended June 30, 2008, Form 10-Q for the fiscal quarter ended September 30, 2008 and Form 10-Q for the fiscal Quarter ended March 31, 2009. Response 5: We have revised our Item 4. Controls and Procedures to include the language mentioned above.We have revised the filings referenced above to include this language. Signatures, page 28 6. We reviewed your response to comment eight our letter dated November 4, 2008.Although you indicated that you revised the signature page in the proposed Form 10-Q/A in response to our comment, Mr. Carnahan is still only signing the report in his capacity as your principal executive officer.The report should also be signed on your behalf by your principal financial officer.Please revise your signature page accordingly in Form 10-Q/A for the fiscal quarter ended March 31, 2008, Form 10-Q for the fiscal quarter ended September 30, 2008 and Form 10-Q for the fiscal quarter ended March 31, 2009.Refer to the general instruction G to Form 10-Q.Any person who occupies more than one of the positions specified in general instruction G should indicate each capacity in which he signs the report.The certification filed in accordance with Item 601 (b) (31) of Regulation S-K should also be signed by your chief executive officer in his capacity as chief financial officer since he serves in both capacities.Please revise your certifications on Form 10-Q/A for the fiscal quarter ended March 31, 2008 and Form 10-Q for the fiscal quarter ended March 31, 2009. Response 6: The certifications have been revised on all the filings. 3 Securities and Exchange Commission June 25, 2009 Exhibit 31.1 Certifications 7. We have reviewed your response to comment nine in our letter dated November 4, 2008.Please revise the certification to include the following introductory language in paragraph 4: “I am responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f) for the registrant and have:”.Please also revise the proposed 10-Q/A for the fiscal period ended June 30, 2008 and Form 10-Q for the fiscal period ended September 30, 2008, and Form 10-Q for the fiscal period ended March 31, 2009 in a similar manner.Additionally, please revise the certification included in the March 31, 2009 Form 10-Q to include the internal control over financial reporting language of paragraph 4(b). Response 7: The certifications have been revised on all the filings. Please let us know if you have any further questions.We would appreciate if you would advise us at your earliest convenience if any further changes may be necessary to our filings. Sincerely, /s/ Timothy Carnahan Timothy Carnahan Chief Executive Officer and President Enclosures 4 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSBA x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27243 CYIOS CORPORATION (Name of small business issuer in its charter) Nevada 03-7392107 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1300 Pennsylvania Ave, Suite 700, Washington D.C. (Address of principal executive offices) (Zip Code) Issuer’s telephone number (703) 294-9933 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act Common Stock, $0.001 par value Check whether issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).
